Citation Nr: 9904413	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  95-34 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for the residuals of 
frostbite.

2.  Entitlement to service connection for a psychiatric 
disability.

3.  Entitlement to service connection for fungus of the feet.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for clubbing of the 
fingers and toes.


INTRODUCTION

The veteran served on active duty from September 1957 to 
August 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
For reasons which will become clear below, the issues of 
entitlement to service connection for a psychiatric 
disability, a fungus condition of the feet, and whether new 
and material evidence has been submitted to reopen a claim of 
service connection for clubbing of the fingers and toes will 
be the subject of the REMAND section of this determination.


FINDINGS OF FACT

1.  Service medical records reveal that the veteran was 
treated for minor frostbite. 

2.  A May 1994 VA evaluation diagnosed the veteran with 
residual neuropathy of the hands and feet secondary to 
frostbite.


CONCLUSION OF LAW

The residuals of the veteran's exposure to frostbite were 
incurred as a result of the veteran's active service.  
38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 1991); 38 C.F.R. 
§ 3.102 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records in October 1963 indicate that the 
veteran received minor frostbite that caused enlargement of 
the fingers and "nerve damage."  While service medical 
evaluations performed prior to the veteran's discharge fail 
to note the residuals of frostbite, a VA evaluation performed 
in April 1994 (and signed by the evaluator in May 1994) 
diagnosed the veteran with residual neuropathy of the hands 
and feet secondary to frostbite.  At a hearing held before 
the undersigned in October 1998, the veteran testified that 
he was treated for frostbite in the 1960's, during his active 
service.  There is no persuasive evidence in the record that 
the veteran sustained frostbite during a time he was not on 
active service or that current residuals of frostbite could 
be due to any other episode apart from that documented in the 
service medical records.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110.  In light of the evidence above, the 
Board finds that the preponderance of evidence supports the 
veteran's claim of entitlement to service connection for the 
residuals of frostbite.  In this regard, it is important to 
note that the issue before the Board is not whether the 
residuals of frostbite warrant a compensable evaluation, but 
whether the medically diagnosed residuals of frostbite are 
related to active service.  Based on a review of the evidence 
of record and the medical report of April 1994, the 
preponderance of evidence supports a determination that the 
recently identified neuropathy of the hands and feet is 
related to the veteran's active service.  Accordingly, 
service connection is warranted.


ORDER

Entitlement to service connection for the residuals of 
frostbite to the hands and feet is granted.  


REMAND

At a hearing held in October 1998, the veteran indicated that 
he was receiving disability benefits from the Social Security 
Administration (SSA).  He noted that he receives SSA benefits 
as the result of his psychiatric disability.  

The United States Court of Veterans Appeals (Court) has held 
that, while an SSA decisions with regard to unemployability 
are not controlling for purposes of VA adjudications, the 
decision is "pertinent" to a determination of the veteran's 
ability to engage in substantial gainful employment.  See 
Martin v. Brown, 4 Vet. App. 136, 140 (1993).  If the veteran 
has received benefits from SSA and those benefits are based 
upon disability, the medical record upon which the award was 
based may be pertinent to the veteran's current claims, 
particularly the claim of entitlement to service connection 
for a psychiatric disability.  The Court has routinely 
vacated Board decisions due to a failure to obtain SSA 
records.  Consequently, without the SSA records, the Board 
cannot proceed to adjudicate the veteran's current claims.  

While this case was pending before the Board, the United 
States Court of Appeals for the Federal Circuit entered a 
decision in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
concerning the definition of the term "new and material 
evidence" found in 38 U.S.C.A. § 5108 (West 1991).  In that 
determination, the Court of Appeals for the Federal Circuit 
held that the Court in Colvin v. Derwinski, 1 Vet. App. 171 
(1991) had "overstepped its judicial authority" by adopting 
a social security case law definition of "new and material 
evidence," rather than deferring to the "reasonable 
interpretation of an ambiguous statutory term established by 
[VA] regulation."  The Court of Appeals for the Federal 
Circuit further held that the Court's "legal analysis may 
impose a higher burden on the veteran before a disallowed 
claim is reopened" as to what constitutes "material 
evidence", and remanded the case for review under the 
Secretary's regulatory definition of "new and material 
evidence."  Hodge, 155 F.3d at 1364.

In Hodge, Court of Appeals for the Federal Circuit found that 
the definition of "new and material evidence" applied by 
the Court under Colvin was as follows:

Evidence is 'new and material' if: (i)  
it was not of record at the time of the 
last final disallowance of the claim and 
is not merely cumulative of evidence of 
record; (ii) it is probative of the issue 
at hand; and if it is 'new' and 
'probative' (iii) it is reasonably likely 
to change the outcome when viewed in 
light of all the evidence of record. 

Hodge, 155 F.3d at 1359 [hereafter Colvin definition]   

The Court of Appeals for the Federal Circuit found that part 
(iii) imposed a higher burden on claimants than the VA 
regulatory definition because it:

. . . specifically focuses on the likely 
impact the new evidence submitted will have 
on the outcome of the veteran's claim; it 
requires that 'there must be a reasonable 
possibility that the new evidence, when 
viewed in the context of all the evidence, 
both old and new, would change the outcome.' 

Id. at 1363 (citing Colvin, 1 Vet. App. 174).

Citing the regulatory history, the Court of Appeals of the 
Federal Circuit held that:

. . . the purpose behind the [VA] definition 
was not to require the veteran to demonstrate 
that the new evidence would probably change 
the outcome of the claim; rather it 
emphasizes the importance of a complete 
record for evaluation of the veteran's claim.

 Id. 

This intervening decision of an appellate court has changed 
the review standard for new and material evidence.  Thus, 
while the standard the RO employed in the August 1995 
statement of the case was correct at the time that statement 
of the case was prepared, it has now been overturned.  The 
Board is compelled to return the case for correction of that 
defect.  38 C.F.R. § 19.9 (1998).  Further in this regard, 
the veteran has been awarded service connection for the 
residuals of frostbite to the hands and feet.  The Court in 
Allen v. Brown, 7 Vet. App. 439 (1995) held that the term 
"disability" as used in 38 U.S.C.A. § 1110 (West 1991) 
refers to an "impairment of earning capacity, and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated." 
Allen, 7 Vet. App. at 448.  Under this decision, two elements 
must be present in order to support a grant of secondary 
service connection on the basis of aggravation: (1) it must 
be shown that the service connected disability aggravates the 
nonservice connected disability; and (2) the degree of 
increased disability due to the aggravation by the service 
connected disorder over and above what the underlying 
nonservice connected disorder causes must be identified, 
otherwise, there is no identifiable disability subject to 
service connection.  

In light of the award of service connection for frostbite to 
the hands and feet, the Board believes that it would be 
prudent to have the veteran's disability evaluated in order 
to determine if there is any association between the 
residuals of frostbite to the hands and feet and the clubbing 
of the fingers and toes.

At the hearing held before the undersigned, the veteran also 
appears to indicate that additional medical records pertinent 
to his claims are available.  The veteran's representative 
stated that the veteran would attempt to obtain these records 
on his own.  If he was unsuccessful, the veteran's 
representative indicated that he would contact the Board.  At 
this time, no additional medical records or communications 
have been received by the veteran since October 1998.  The 
undersigned must emphasize to the veteran the importance of 
locating contemporaneous medical evidence revealing an 
association between his current disabilities and his active 
service.  Without such records, the remainder of his appeals 
may fail.  The veteran is asked to make an additional attempt 
to locate the records cited.  If he cannot locate these 
records, he should so indicate or provide the RO with 
additional information which would provide them with a 
reasonable opportunity to locate these records.  In any 
event, in light of a review of the service medical records 
and post service medical evidence of record, the Board 
believes that additional development, as described below, is 
warranted.  

In view of the state of the record, further development, as 
specified below, is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims.  He is particularly asked to 
provide all pertinent medical records 
regarding treatment for his psychiatric 
disability, fungus of the feet, and 
clubbing of the fingers and toes since 
his discharge from active service.  If no 
additional medical records are available, 
the veteran should so indicate.  If 
warranted, after securing any necessary 
authorization from the veteran, the RO 
should contact any health care providers 
cited by the veteran in order to attempt 
to obtain copies of those treatment 
records which have not been previously 
secured.  

2.  The RO should obtain from the Social 
Security Administration a copy of any 
disability determination it has made for 
the veteran and a copy of the record upon 
which any such determination was based, 
including all pertinent medical records.  
The RO should invite the attention of the 
Social Security Administration to 
38 U.S.C.A. § 5106 (West 1991).  If SSA 
records are obtained, these should be 
associated with the veteran's claims 
folder.  If not, the steps taken to 
obtain these records, and the response of 
the SSA, should be made part of the 
record in the claims folder.

3.  The veteran should then be scheduled 
for a VA psychiatric examination in order 
to determine the nature and etiology of 
any psychiatric disorder present.  The 
claims folder, or the pertinent medical 
records contained therein, including the 
veteran's service medical records and any 
pertinent records obtained from any other 
sources, including SSA, must be reviewed 
by the examiner in conjunction with the 
examination.  The examiner should be 
specifically requested to review the 
historical data to include the prior 
examination reports and clinical records 
during the veteran's active service in 
order to obtain a true picture of his 
psychiatric status.  The examiner should 
also elicit a detailed  history of the 
onset of psychiatric symptoms from the 
veteran.  All necessary tests should be 
performed.  A copy of this REMAND order 
should also be provided to the examiner.  
The examiner should provide explicit 
responses to the following questions:

(a)  What is the nature and extent 
of the veteran's psychiatric 
disability, if any?

(b)  What is the degree of medical 
probability that any current 
psychiatric disability is related 
to, or has been clinically worsened 
to an identifiable degree by, the 
veteran's active service from 
September 1957 to August 1967?  The 
examiner should indicate the basis 
of the opinion and fully explain the 
rationale.

4.  The veteran should then be scheduled 
for a VA examination in order to 
determine the nature and etiology of any 
clubbing of the fingers and toes and 
fungus of the feet.  The claims folder, 
or the pertinent medical records 
contained therein, including the 
veteran's service medical records and any 
pertinent medical records obtained from 
any other sources, must be reviewed by 
the examiner in conjunction with the 
examination.  The examiner should be 
specifically requested to review the 
historical data to include prior 
examination reports and clinical records 
during the veteran's active service.  All 
necessary tests should be performed.  A 
copy of this REMAND order also should be 
provided to the examiner.  The examiner 
should provide explicit responses to the 
following questions:

(a)  Is the veteran's clubbing of 
his fingers and toes a congenital 
disability?  The examiner should 
indicate the basis for the opinion 
and fully explain the rationale.

(b)  What is the degree of medical 
probability that any current 
clubbing of the fingers and toes is 
related to, or has been chronically 
worsened to an identifiable degree 
by the veteran's active service from 
September 1957 to August 1967, or 
the service connected residuals of 
frostbite to the hands and feet.  
The examiner should indicate the 
basis for the opinion and fully 
explain the rationale.  

(c)  Does the veteran currently  
have fungus of the feet?  

(d)  What is the degree of medical 
probability that that any fungus of 
the feet, if any, is related to, or 
has been chronically worsened to an 
identifiable degree by, the 
veteran's active service from 
September 1957 to August 1967.  The 
examiner should indicate the basis 
for the opinion and fully explain 
the rationale.

5.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any  manner, the 
RO must implement corrective procedures 
at once.  

6.  Thereafter, the case should be 
reviewed by the RO.  The issue of whether 
new and material evidence has been 
submitted to reopen a claim of service 
connection for clubbing of the fingers 
and toes should be reviewed by the RO in 
light of the criteria laid down in the 
Court's determination in Allen v. Brown, 
7 Vet. App. 439 (1995).  Specifically, 
whether the veteran's frostbite in active 
service caused or worsened the clubbing 
of the veteran's fingers and toes.  If 
that determination remains adverse, the 
RO should provide the appellant with a 
supplemental statement of the case that 
includes all pertinent law and 
regulations, including 38 C.F.R. 
§ 3.156(a) (1998).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, and he and his representative should 
be provided an opportunity to respond.  The case should then 
be returned to the Board for further appellate consideration, 
if otherwise in order.

While this case is in remand status, the veteran is free to 
submit additional evidence and argument on the question at 
issue.  See Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The veteran is advised that any additional claims 
will not be before the Board unless the determination of the 
RO is unfavorable and the veteran files a notice of 
disagreement and completes all procedural steps necessary to 
appeal a claim to the Board in accordance with 38 U.S.C.A. 
§ 7105 (West 1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).





